         Case 1:20-cv-05349-VSB Document 29 Filed 08/24/20 Page 1 of 2




                                                                             August 24, 2020

BY ECF

The Honorable Vernon S. Broderick
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Foley Square, Room 415
New York, NY 10007


         Re:    Joint letter regarding the status of State of New York v. U.S. Dep’t of
                 Homeland Security, et al., No. 20 Civ. 5349 (VSB)


  Dear Judge Broderick,

           Pursuant to the Court’s Order of July 29, 2020 and Rule 1(A) of the Court’s
  Individual Rules & Practices in Civil Cases, the parties submit this joint letter to
  respectfully request that the Court hold this case in abeyance for an additional 21 days, with
  a joint status report to be filed on or before September 14, 2020.

          On July 13, 2020, Plaintiff filed a complaint and motion for a temporary restraining
  order, preliminary injunction, or stay to enjoin the July 6, 2020, U.S. Immigration & Customs
  Enforcement Broadcast Message relating to F and M nonimmigrant students. On July 14,
  Defendants announced the nationwide rescission of: (1) the July 6 Broadcast Message; (2) the
  July 7, 2020 FAQ relating to the July 6, 2020 Broadcast Message; and (3) implementation of
  the July 2020 Guidance and related FAQ. On July 15, 2020 the parties appeared before the
  Court for a status conference. In light of the July 14 rescission, the Court entered an order on
  July 16, 2020 denying Plaintiff’s motions as moot, and directing the parties to submit a joint
  proposed stipulation resolving this matter by July 24, 2020. ECF No. 26. The parties
  subsequently requested, and the Court granted, a 30-day abeyance, to August 24, 2020, to
  enable Plaintiff to determine whether the rescission announced on July 14, 2020 has been
  fully implemented. ECF No. 28.

         The parties now request an additional 21-day period of abeyance so that they can
  continue to meet and confer on this issue.

          Plaintiff has received preliminary reports from its client institutions that Defendants
  and/or Defendants’ agents are continuing to enforce the July 6, 2020 Broadcast Message and
  that there is significant confusion among international students attempting to travel to the
  United States regarding the status of the July 6, 2020 Broadcast Message. The parties seek
  additional time to discuss whether any ongoing challenges related to the July 6, 2020
  Broadcast Message may be addressed and resolved consensually.

         Furthermore, Plaintiff anticipates gathering additional facts from its client institutions
  concerning ongoing harms arising out of the implementation of the July 6, 2020 Broadcast
         Case 1:20-cv-05349-VSB Document 29 Filed 08/24/20 Page 2 of 2




  Message in the coming weeks, as additional international students are expected to seek entry
  to the United States between now and early September.

          The parties respectfully request the opportunity to continue to meet and confer on this
  matter, and to provide a joint status report to the Court on or before September 14, 2020.



                                             Respectfully submitted,


LETITIA JAMES                                  AUDREY STRAUSS
Attorney General of the State of New York      Acting United States Attorney for the
                                               Southern District of New York

By: s/ Morenike Fajana                         By: s/Jeffrey S. Oestericher
Morenike Fajana, Special Counsel               JEFFREY S. OESTERICHER
Matthew Colangelo, Chief Counsel               REBECCA S. TINIO
Steven C. Wu, Deputy Solicitor General         Assistant United States Attorneys
Carolyn Fast, Special Counsel                  86 Chambers Street, Third Floor
Joel Marrero, Assistant Attorney General       New York, New York 10007
(pro hac vice forthcoming)                     Tel.: (212) 637-2695/2774
Daniela Nogueira, Assistant Attorney           Jeffrey.Oestericher@usdoj.gov
General                                        Rebecca.Tinio@usdoj.gov
Office of the New York Attorney General
28 Liberty Street
New York, NY 10005
Tel.: (212) 416-6134
Morenike.fajana@ag.ny@gov
